DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:

In paragraph 0001, application number “PCT/CN2020/07414” should be replaced with --PCT/CN2020/079414-- to correct a typographical error.  

In paragraph 0042, “L@P” should be replaced with --L2P-- to correct a typographical error.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2015/0074328 to Baryudin et al. (BARYUDIN).

Regarding claims 1 and 11, BARYUDIN shows the claimed memory device as SSD 101 in Fig. 1.  He shows the claimed memory array as media 110.  He shows the claimed memory controller as media controller 120 which receives commands from host device 180, as claimed.
He shows the claimed processing circuitry including one or more processors as solid state controller 130 and control processor 140.
BARYUDIN shows the claimed operation in Fig. 4, for example.  He shows the claimed receiving a first memory access command from a host as step 402, where a read request is received from the host 180 by SSD 101.
He shows the claimed determining whether an L2P region of an L2P cache includes a first LBA received with the first memory access command as step 406 (is associated map stored in map cache?).
He shows the claimed step of loading multiple L2P regions of an L2P table to the L2P cache as steps 408, 410, and 412 with the result that the mapping data of map prefetch size (MPS) is transferred to map 144 and/or the map cache (also called “cache of map 144” in 0033).  He teaches at 0036 that the variable amount of data that is prefetched might be a “relatively large MPS to handle sequential and/or large host read requests…”
He shows the claimed determining a first physical address at step 414.
He shows the claimed executing the first memory access command at step 416.

Regarding claims 2 and 12, BARYUDIN’s device receives multiple memory access commands and performs the claimed steps for each command received.

Regarding claims 3 and 13, if the necessary mapping information is already in the map cache, then it doesn’t need to be transferred.

Regarding claims 4, 5, 14, and 15, BARYUDIN’s device determines whether the memory access command is a sequential read at step 405.

Regarding claims 6-8 and 16-18, BARYUDIN’s device determines a read command is a sequential read command by looking at previous read commands (see 0039) and the “transfer size of one or more requests” (see 0038).

Regarding claims 9 and 19, BARYUDIN does not explicitly teach that his device maps more than 1000 LBAs for each L2P region, however the number of LBAs mapped by each region is an obvious matter of design choice.

Regarding claims 10 and 20, BARYUDIN does not explicitly teach that his device loads at least three L2P regions, however the number of L2P regions to load is an obvious matter of design choice.

Note
It is noted that any citations to specific pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP § 2123.

Conclusion
	Any inquiry concerning this Office action should be directed to the Examiner by phone at (571) 272-4214.
	Any response to this Office action should be labeled appropriately (including serial number, Art Unit 2132, and type of response) and mailed to Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450, hand-carried or delivered to the Customer Service Window at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314, faxed to (571) 273-8300, or filed electronically using EFS-Web.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kevin Verbrugge/

Kevin Verbrugge
Primary Examiner
Art Unit 2132